Citation Nr: 0203991	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  96-44 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right hand and 
finger disorder.  

4.  Entitlement to service connection for a thoracic spine 
disorder.  

5.  Entitlement to service connection for bilateral chronic, 
non-allergic conjunctivitis.  

6.  Entitlement to an initial compensable disability rating 
for a laceration of the left index finger.  

7.  Entitlement to an initial compensable disability rating 
for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1985 to August 1995.  
His DD214 shows an additional four months and four days of 
prior active service, which has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The RO appealed the issues listed above by way of an April 
1996 notice of disagreement and an October 1996 substantive 
appeal following receipt of the statement of the case issued 
in September 1996.  The Board notes that the veteran 
submitted a notice of disagreement in October 1996 that 
included additional issues, specifically service connection 
for hay fever/allergies and an increased rating for residuals 
of uvuloplasty and increased rating for a right knee 
disability.  The RO issued a supplemental statement of the 
case in December 1996 that addressed each of the new issues 
in appellate status.  The accompanying letter notified the 
veteran that he had to respond with a substantive appeal if 
the supplemental statement of the case contained an issue not 
previously perfected.  Because the RO did not receive any 
substantive appeal as to these issues, the appeal is not 
perfected and the issues are not currently before the Board.  
See 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 
(2001).  

The issues of entitlement to an initial compensable 
disability rating for a laceration of the left index finger 
and for lumbosacral strain is addressed in the REMAND portion 
of the decision, below. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The record is negative for chronic left ankle disorder in 
service or evidence of current left ankle disability.  

3.  The record is negative for chronic left knee disorder in 
service or evidence of current left knee disability.  

4.  The record is negative for chronic right hand and finger 
disorder in service or evidence of current right hand and 
finger disability.  

5.  The record is negative for chronic thoracic spine 
disorder in service or evidence of current thoracic spine 
disability.   

6.  The record is negative for bilateral chronic, non-
allergic conjunctivitis in service or evidence of current 
bilateral chronic, non-allergic conjunctival disability.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).    

2.  A left knee disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).  

3.  A right hand and finger disorder was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).  

4.  A thoracic spine disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).  

5.  Bilateral chronic, non-allergic conjunctivitis was not 
incurred or aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1996 rating decision and September 1996 statement of 
the case, the RO advised the veteran and his representative 
of the general requirements for establishing service 
connection, which, though couched in terms of a well-grounded 
claim, remain largely unchanged, and advised the veteran of 
the evidence necessary to prevail on appeal.  In addition, in 
the September 2001 supplemental statement of the case, the RO 
discussed the adjudication of the claims pursuant to the VCAA 
and provided the veteran with the language of the relevant 
amendments to the VA regulations.  The Board is satisfied 
that the notice requirements have been met.  

With respect to the duty to assist, there is no indication 
that there are outstanding relevant VA treatment records and 
no authorization by the veteran to obtain any private 
records.  Also, as discussed in detail below, the Board finds 
that there is insufficient evidence of record to trigger the 
requirement for VA to secure a medical examination or 
opinion.  Finally, the veteran has had ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that the preponderance of the 
evidence is against service connection for each of the 
veteran's claims.  38 U.S.C.A. § 5107(b).  That is, service 
medical records are negative for any relevant chronic 
disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
95.  First, a May 1995 entry shows that the veteran 
experienced a left ankle sprain, with swelling but full range 
of motion and negative X-rays.  However, there is no medical 
evidence demonstrating any subsequent chronic residual.  

Second, service medical records disclose no evidence of 
complaint, treatment, or diagnosis of left knee disorder.  

Third, the Board acknowledges that there are entries related 
to fingers on the right hand.  However, service connection 
has been separately established for residuals of a fractured 
right fifth finger.  In addition, there is no evidence of 
subsequent chronic residual from a July 1995 dislocation of 
right index finger while playing softball.  November 1993 
notes describe a right forearm injury with the inability to 
move the hand due to pain.  However, the assessment was 
muscle trauma, with no pathology attributed to the hand.  
Again, there is no evidence of resulting chronic residual.  

Fourth, service medical records dated in August 1987 reflect 
complaints of mid back pain and findings of diffuse muscle 
tenderness from the scapulae to the lumbar spine.  However, 
X-rays of the thoracic spine were normal, and there is no 
subsequent evidence of thoracic spine disability.  The RO 
considered lumbosacral strain, for which service connected is 
established, separately from the claim for thoracic spine 
disorder.  

Fifth, service medical record document allergic 
conjunctivitis, which the RO separately considered as 
associated with the veteran's claim for allergies and hay 
fever.  Otherwise, service medical records only reveal eye 
complaints related to trauma: eye tearing and redness after 
being sprayed in the eyes with airplane hydraulic fluid in 
October 1991, and ecchymosis to the right lower eyelid 
associated with trauma to the nose reported in October 1992 
and November 1992.  These records, as well as the balance of 
service medical records, are negative for evidence of 
chronic, non-allergic conjunctivitis.  

Finally, the Board emphasizes that the July 1995 report of 
physical examination at separation is negative for any 
abnormality of the thoracic spine, left knee, left ankle, 
right hand, or eyes.  The associated report of medical 
history completed by the veteran is similarly negative for 
history of pertinent symptoms.  

Moreover, there is no evidence of record showing that the 
veteran has any current left ankle, left knee, right hand and 
finger, thoracic spine, or non-allergic conjunctival 
disability.  Evidence of current disability is required for 
purposes of establishing service connection.  Boyer, 210 F.3d 
at 1353; Mercado-Martinez, 11 Vet. App. at 419; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent such evidence 
here, the veteran's claims must fail.  

The Board acknowledges that the veteran indicated in October 
1996 that he still had left knee pain and thoracic spine 
problems.  However, this statement is insufficient to 
demonstrate current disability, particularly given the 
absence of knee and thoracic spine complaints and findings in 
service.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(2000), dismissed in part, 239 F.3d 1356 (Fed. Cir. 2001) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  The 
determination as to medical diagnosis necessarily requires 
medical knowledge and training.  Absent indication in the 
claims folder that the veteran has the requisite knowledge 
and training, his personal opinion as to the status of any of 
his alleged disabilities is not competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

The Board observes that, pursuant to the VCAA, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on a 
disability compensation claim.  38 U.S.C.A. § 5103A(d).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  As 
stated above, there is no competent evidence of record 
showing that the veteran has a current left ankle, left knee, 
right hand and finger, thoracic spine, or bilateral 
conjunctival disability.  Therefore, the duty to secure a 
medical examination or opinion set forth above is not 
triggered.   


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right hand and finger disorder is 
denied.  

Service connection for a thoracic spine disorder is denied.  

Service connection for bilateral chronic, non-allergic 
conjunctivitis is denied.


REMAND

The RO's rating decision of February 1996 awards service 
connection for a right index finger laceration, rated as 
noncompensable (zero percent disabling).  It additionally 
awards service connection for lumbosacral strain, also rated 
as noncompensable.  In his April 1996 statement and notice of 
disagreement, the veteran indicated that the laceration was 
to his left index finger.  The RO noted the correction in its 
September 1996 statement of the case, indicating that the 
issue was resolved.  Thereafter, in October 1996, the veteran 
submitted another notice of disagreement, noting, among other 
things, that he had symptoms in the left index finger and 
that he wanted an examination to prove his case.  In 
addition, although he referred to the thoracic spine, the 
veteran described having a history of fractured lumbar 
vertebrae with symptoms.  

The Board construes the veteran's statement as a notice of 
disagreement with the noncompensable evaluation for the left 
index finger laceration and the noncompensable evaluation for 
lumbosacral strain.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded so that the RO may issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issues of entitlement to an initial 
compensable disability rating for 
laceration of the left index finger and 
entitlement to an initial compensable 
disability rating for lumbosacral strain.  
The RO should afford the applicable time 
for the veteran to perfect his appeal.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



